Action by the beneficiary to recover under two life insurance policies issued by the defendant on the life of George R. Gorey. The defendant claimed that the insured died at a time when the policies had lapsed, pursuant to appropriate notices in respect to quarterly premium payments, due in advance, sent in accordance with section 151 of the Insurance Law. Plaintiff insisted that the notices were ineffectual and should have been sent on the anniversary date of the annual premium due date, in order to effect a forfeiture. Judgment of the City Court of Yonkers, in favor of the plaintiff reversed on the law, with costs, and the complaint dismissed on the law, with costs. The policies provided for premium payments in advance annually, semiannually or quarterly; therefore the notices sent on the quarterly installment due dates and paid for some years prior to the default in payment on each *917policy were in accord with the terms of the policies, were a compliance with section 151 of the Insurance Law, and effected a lapse of the policies as a consequence of the nonpayment of the premiums then due on each policy. The-provisions in the policy in Perry v. Bankers’ Life Insurance Co. (47 App. Div. 567, affd. 167 N. Y. 607) were dissimilar to those here involved. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Settle order on notice. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.